180 F.3d 1343
Walter D. SMALL, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
No. 97-5074.
United States Court of Appeals, Federal Circuit.
March 12, 1999.

Appealed from: United States Court of Federal Claims, Judge John P. Wiese.
Guy J. Ferrante, King & Everhard, Falls Church, Virginia, for plaintiff-appellant.
Armando O. Bonilla, Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, Washington, DC, David M. Cohen, Director, James M. Kinsella, Assistant Director, of counsel, Lt. Col.  Ralph A. Bauer, Chief, Military Personnel Branch, Lt. Col.  Steven J. Pecinovsky, Attorney, General Litigation Division, U.S. Air Force, Arlington, Virginia, for defendant-appellee.
BEFORE: PLAGER, CLEVENGER, and GAJARSA, Circuit Judges.

ORDER

1
A combined petition for rehearing and suggestion for rehearing in banc having been filed by the Appellant, and a response thereto having been invited by the court and filed by the Appellee, and the petition for rehearing having been referred to the panel that heard the appeal, and thereafter the suggestion for rehearing in banc and response having been referred to the circuit judges who are in regular active service,


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The petition for rehearing is granted for the limited purpose of amending the court's opinion of October 14, 1998.


4
(2) The suggestion for rehearing in banc is declined.


5
(3) The mandate of the court will issue on March 19, 1999.

ORDER

6
Mr. Small has petitioned for rehearing of this court's decision dated October 14, 1998.  We grant Mr. Small's petition for the limited purpose of amending our earlier opinion as follows:


7
1.  Delete the paragraph bridging pages 11 and 12 (beginning with "Furthermore" and ending with "this issue as well.")


8
So ORDERED.